Case 1:14-cv-06601-DLI-CLP Document 219 Filed 04/16/19 Page 1 of 2 PageID #: 8179




                               United States District Court
                               Eastern District of New York



                                       NOTICE OF
                                     RELATED CASE




                        The Civil Cover Sheet filed in civil action

                                   19     CV     2146

                 indicated that this case is related to the following case(s):

                              ___18-cv-7359 DLI-CLP_____

                              ___14-cv-6601 DLI-CLP_____

                                ______________________
Case 1:14-cv-06601-DLI-CLP Document 219 Filed 04/16/19 Page 2 of 2 PageID #: 8180
